DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 25 June 2021.
This office action is made Non Final.
Claims 1 and 11 have been amended.
Claim 2-3 have been cancelled.
Claims 13-16 have been added.
All rejections from the previous office action have withdrawn as necessitated by the amendment.
	Claims 1, 4-16 are pending. Claims 1 and 13 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

Drawings
The drawings are objected to because quality of the ink/text in numerous figures are poor, blurry, small, missing ink and/or pixelated resulting in the text different to read. These figures includes, but not limited to, FIGs 8A,. For example, all of the text is blurry/distorted in FIG 8a,. The Examiner cannot read any of the text in 8A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIGs 7A-9D, 11, 12A-B all contain colored elements. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a definition processor for processing… in claim 1.
a template library for selecting… in claim 1.
a content generator that uses …in claim 1
a file plan processor for processing… in claim 13
a masterdata library for selecting… in claim 13
an eTMF-based study generator that uses… in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodridge “Django Tutorials” set of Youtube videoes, Apr 18, 2017 https://www.youtube.com/playlist?list=PLw02n0FEB3E3VSHjyYMcFadtQORvl1Ssjin further view of Paoli et al (US 20040189716)
As per independent claim 1, Goodridge teaches a system for generating updatable structured content, comprising: 
a definition processor for processing an updatable definition (Part4, 2:16, teaches of adding in the latest version of bootstrap latest version of bootstrap, content to be loaded into templates) to produce a plurality of reusable typed-templates (templates)

    PNG
    media_image1.png
    1057
    1920
    media_image1.png
    Greyscale



each typed-template having an associated type (“.html”) and at least one insertion point at which another typed-template may be inserted (part 23, 4:26 teaches of linking webpages to each other using a banner), 

    PNG
    media_image2.png
    1005
    1438
    media_image2.png
    Greyscale


each typed template also having a pointer to the updatable definition ([part 7, 0-2 minutes] teaches of updateable base template that gets inherited to all the other templates); 

    PNG
    media_image3.png
    824
    1424
    media_image3.png
    Greyscale


a template library for selecting at least one reusable typed-template and its associated type to store in a hierarchical structure as masterdata, wherein the masterdata contain a pointer to the typed-template([part 6, 0-2 minutes] views.py contain function calls to different templates to include them into a project as part of a webpage); and 

    PNG
    media_image4.png
    852
    1428
    media_image4.png
    Greyscale



a content generator that uses the selected reusable typed-template to produce the updatable structured content according to the associated type with pointers back to the updatable definition, wherein a change made to the updatable definition is propagated to the structured content and to the typed-templates ([part 7, 7:26] teaches of using an updateable base template, the base template gets inherited to the child templates, the child can over write the base template, here the child template passes over the head “Home” to the base template and it overwrites the head in the base template).  


    PNG
    media_image5.png
    815
    1450
    media_image5.png
    Greyscale


 wherein a change made to the structured content is propagated to the updatable definition ([part 7, 7:26] teaches of overriding a base class).

    PNG
    media_image5.png
    815
    1450
    media_image5.png
    Greyscale

	However, the cited art fails to specifically discloses the prorogating occurs automatically between the definition and content/templates and vice versa. Paoli et al discloses a definition file and a document file being linked that when one file is edited/changed/updated, the other file is edited/changed/updated (0026) For example, when a user makes an change/edit to the hierarchical schema file (definition), then that change/edit would be reflected to the document. (0078) In addition,  when a user makes an change/edit to the document, then that change/edit would be reflected to the hierarchical schema file (definition). (0081)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the features disclosed by Paoli since it would provided the benefit for designers, who may not understand hierarchical schemas, to build a hierarchical schema (and, typically, an electronic form) in an easy, graphical, and intuitive manner

As per dependent claim 6, Goodridge wherein the definition is a website outline ([part 7, 3-8 minutes]base template for a web site that’s inherited to child classes for different pages of the web site and copied over to all of the pages).  



    PNG
    media_image6.png
    913
    1467
    media_image6.png
    Greyscale



As per dependent claim 7, Goodridge wherein the structured content is a website ([parts 1-4] teaches of creating a set of content to generate a webpage).  
As per dependent claim 8, Goodridge wherein the updatable definition is a file plan (part 7, 1-8 minutes, the base file contains definitions to use for files).  
As per dependent claim 9, Goodridge wherein the definition processor is a file plan processor (Part 1, computer processor of Goodwin’s Apple computer).  
As per dependent claim 11, Goodridge wherein the template selector selects a plurality of reusable typed-templates and the content generator uses the selected reusable typed-templates to produce the updatable structured content according to the associated types (.html templates I.e. home.html) with pointers back to the updatable definition ([part 7 3:20] teaches of having a reference to a base template).  
    PNG
    media_image7.png
    994
    1452
    media_image7.png
    Greyscale



As per dependent claim 12, Goodridge discloses the change made to the updatable definition is also propagated to any already produced typed-templates and future produced, structured content and typed-templates ([part 7, 3:20] allows for inheritance of templates by adding a reference extends).




Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goodridge in further view of Paoli et al in view of Shiu US 2002/0019839.
	As per dependent claim 4, the cited art fails to specifically disclose the definition is a diagram. However, Shin discloses the definition is a diagram (claim 1-3 teaches of using a diagram in a template).  
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and Shiu before him at the time of invention was made, to modify the cited prior art to include a diagram in a template for a better result, of enhancing the presentation with visual information as well as text. 
As per dependent claim 5, Goodridge teaches wherein the structured content is an executable program ([part 8 1-8:30] software webpage that when executed is interactive, A program in the most general sense is a list of commands that a computer carries out.  Here the computer executes the code and produces a website). 


    PNG
    media_image8.png
    903
    1457
    media_image8.png
    Greyscale
 


Claims 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodridge in further view of Paoli et al in view of Oasis (“Electronic Trial Master File (eTMF) Specification Version 1.0”,  Committee Specification 01, 10/25/2016, 40 pages)
As per dependent claim 10, the cited art fails to specifically disclose the structured content is an electronic trial master file (eTMF). However, Oasis discloses the structured content is an electronic trial master file (eTMF). (pg 8-9) It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the eTMF format standard disclosed by Oasis since it would provided the benefit of organizations that create document repositories the flexibility to classify, name, and organize documents in a way that meets their business needs and yet have interoperability, i.e., the ability to rapidly search and share repository resource information with other organizations in a standard format that is based on open systems standards. 

As per independent claim 13 and dependent claim 14, Claims 13 and 14 recites similar limitations as in Claim 1, 8, and 9 combined and is rejected under similar rationale. It is noted that 0034 of Applicant’s specification discloses a eTMF-based Study Generator is another name for a content generator and 0035 of Applicant’s specification discloses masterdata library is another name for a template selector.
 However, the cited fails to specifically disclose the structured content, templates, and definition (file plan) are in an eTMF format. However, Oasis discloses using machine readable formats for clinical trial electronic Trial Master File (eTMF) content interoperability and data exchange, a metadata vocabulary, and a classification system that has a set of defined policies and rules. (pg 8) Oasis discloses an eTMF content classification model, which is comprised of a standards-based metadata vocabulary and a content classification ontology, a set of eTMF content classification rules and policies, and an eTMF Data Model. (pg 9). See also pages 10-33, in particular, but not limited to pg 10, 13, 14, 29
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the eTMF format standard disclosed by Oasis since it would provided the benefit of organizations that create document repositories the flexibility to classify, name, and organize documents in a way that meets their business needs and yet have interoperability, i.e., the ability to rapidly search and share repository resource information with other organizations in a standard format that is based on open systems standards. 

As per dependent claims 15 and 16, Claims 15 and 16 recite similar limitations as in Claim 11 and 12 and are rejected under similar rationale. 
However, the cited fails to specifically disclose the structured content, templates, and definition (file plan) are in an eTMF format. However, Oasis discloses using machine readable formats for clinical trial electronic Trial Master File (eTMF) content interoperability and data exchange, a metadata vocabulary, and a classification system that has a set of defined policies and rules. (pg 8) Oasis discloses an eTMF content classification model, which is comprised of a standards-based metadata vocabulary and a content classification ontology, a set of eTMF content classification rules and policies, and an eTMF Data Model. (pg 9). See also pages 10-33, in particular, but not limited to pg 10, 13, 14, 29
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the eTMF format standard disclosed by Oasis since it would provided the benefit of organizations that create document repositories the flexibility to classify, name, and organize documents in a way that meets their business needs and yet have interoperability, i.e., the ability to rapidly search and share repository resource information with other organizations in a standard format that is based on open systems standards. 


Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive.
On pages 6-7, in regards to the claims invoking 35 USC 112(f), Applicant states the term “template selector” has been amended. Applicant argues that the phrase "template library" cannot be interpreted under 35 U.S.C. § 112(f) as a means- plus-function limitation. The word "means" or "step" does not appear. The word "library" connotes structure. And the phrase "template library" is not a generic placeholder. See MPEP § 2181. For these reasons, the pending claims should not be construed according to 35 U.S.C. § 112(f).
The Examiner’s respectfully states that the term “template library” is not a well-known term of art. It is noted that the Applicant did not provide any evidence that “template library” is a term of art that contains sufficient structure. Furthermore, Applicant’s specification does not explicitly show or support that a “template library” contains sufficient structure or the control unit in the claims is modified by sufficient structure. The Examiner respectfully states 0038 discloses that the blocks in FIG 2-5 may be modules. Applicant’s specification discloses that blocks are modules; therefore, the “template library” is viewed as a module. Applicant’s specification discloses a “library” is another term for “selector”. (0024) Therefore, the Examiner is unable to view the template library of having any or being sufficient structure. Therefore, the limitations involving a template library would still invoke 112(f) since control unit has no sufficient structure and viewed as a module.
The Examiner respectfully points the Applicant to MPEP 2181 that discloses whether or not a claim limitation invokes 35 USC 112(f)/6th paragraph. MPEP 2181 states that the claim invokes this section if it meets the 3-prong analysis. 
First, prong (A) clearly states "the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.” While the limitation comprising “template library configured to” does/do not use the term "means", the claim limitations contains the term " template library ". Furthermore, the disclosure of “template library" in Applicant's specification is not specifically limiting in the specification. Applicant’s specification discloses a “library” is another term for “selector”. (0024) Thus, term “template library” is not explicitly defined in the specification resulting in structure not being explicitly defined/present; therefore, resulting in the “template library” not having any specific, limited, structural meaning in Applicant’s specification. Therefore, “template library” is generically used. Thus, “template library” is being viewed as a generic placeholder.  In summary, “template library” is a non-structural term having no specific structural meaning that performed the claim function. While these terms are not listed in the examples recited in MPEP 2181(I)(A), the MPEP does clearly state the list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. Therefore, this limitation meets prong (a) for having a generic placeholder and does not limit the scope of the claim to any specific manner or structure for performing the claimed function. 
Second, Prong (B) states "the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that". It is determined that “template library” is being modified by functional language. The limitation uses the linking words "for" along with the associated function modifying the language. This, prong (B) is met. 
Finally, the limitation, itself, does not disclose the " template library” being modified by sufficient structure, material, or acts for achieving the specified function. In other words, the claim limitation itself do not recite sufficient structure. The limitation comprising the “template library” is for selecting at least one reusable typed-template and its associated type. Thus, the specific function is “selecting at least one reusable typed-template and its associated type…”. No sufficient structure is used at all with the library to select. Therefore, the functional language for the limitation is not associated with some other sufficient structure to perform the selecting. Thus, prong (C) is met. Since all three prongs have been met, the limitation invokes 112f/6th paragraph. Therefore, Claim 1 is interpreted under 35 USC 112, sixth paragraph because the invoked limitation.

Applicant’s arguments with respect to claims 1 and 13 has been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.


Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177